Exhibit Certification of CEO and CFO Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Crystallex International Corporation (the "Registrant") on Form 40-F for the year ended December 31, 2007, as filed with the Commission on the date hereof (the "Report"), Gordon M. Thompson, as President and Chief Executive Officer of the Registrant, and Hemdat Sawh, as Chief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Gordon M. Thompson Name: Gordon M. Thompson Title: President and Chief Executive Officer Date: March 31, 2008 /S/ HEMDAT SAWH Name: Hemdat Sawh Title: Chief Financial Officer Date: March 31, 2008 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of §18 of the Securities Exchange Act of 1934, as amended.
